Title: To James Madison from John Vaughan, 21 May 1825
From: Vaughan, John
To: Madison, James


        
          
            D Sir
            Philad 21 May 1825
          
          The Count Vidua being on the eve of Departure & have shewn me M Du Ponceaus letter—I cannot refuse myself the pleasure of Confirming what he has written, especially as it gives me an opportunity of renewing the expression of the respect & esteem which you have long inspired. Your friend & Sert
          
            Jno. Vaughan
          
        
        
        
          Not speaking our Language, he has been fortunate in meeting with a M Vischer from Basle Switzd. a person highly esteemed in his own Country, & who travels with the same enlightened views as Count Vidua. Oblige me by presenting my best respects to Mrs. Madison.
          
            J. V
          
        
      